Case 2:20-cv-03390-CFK Document 7-5 Filed 07/31/20 Page 1of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

FUSION ELITE ALL STARS and SPIRIT
FACTOR LLC D/B/A FUEL ATHLETICS,
Individually and on Behalf of All Others
Similarly Situated

Plaintiffs,
Vv.

VARSITY BRANDS, LLC; VARSITY
SPIRIT, LLC; VARSITY SPIRIT FASHION
& SUPPLIES, LLC; and U.S. ALL STAR
FEDERATION, INC.,

Defendants.

 

 

STARS AND STRIPES GYMNASTICS
ACADEMY INC. D/B/A STARS AND
STRIPES KIDS ACTIVITY CENTER,
Individually and on Behalf of All Others
Similarly Situated,

Plaintiffs,
Vv.

VARSITY BRANDS, LLC; VARSITY
SPIRIT, LLC; VARSITY SPIRIT FASHION
& SUPPLIES, LLC; and U.S. ALL STAR
FEDERATION, INC.,

Defendants.

 

 

Civ. Action No. 2:20-cv-03390

Civ. Action No. 2:20-cv-03277

DECLARATION OF STEVEN J. KAISER IN SUPPORT OF
DEFENDANTS’ JOINT MOTION TO TRANSFER CASES TO THE WESTERN
DISTRICT OF TENNESSEE
Case 2:20-cv-03390-CFK Document 7-5 Filed 07/31/20 Page 2 of 3

I, Steven J. Kaiser, declare as follows:

1. On May 26, 2020, Fusion Elite All Stars (“Fusion Elite”) filed a complaint against
Defendants Varsity Brands LLC, Varsity Spirit, LLC, Varsity Spirit Fashion & Supplies, LLC
(the “Varsity Defendants”) and U.S. All Star Federation, Inc. (“USASF,” and together, the
Defendants”) in the United States District Court for the Northern District of California.

2. Fusion Elite’s case was assigned to Judge Jeffrey S. White. Judge White entered
a scheduling order on June 2, 2020.

3 Fusion Elite requested that the Defendants waive service, which each of them did.
The Varsity Defendants agreed to waive service on June 16, 2020. USASF agreed to waive
service on June 4, 2020.

4. On July 2, 2020, Stars and Stripes Gymnastics Academy Inc., D/B/A Stars and

Stripes Kids Activity Center (“Stars and Stripes”) filed its complaint in this Court.

5. On July 7, 2020, Fusion Elite dismissed its case in the Northern District of
California.
6. The Varsity Defendants agreed to waive service of Stars and Stripes’ complaint

on July 7, 2020. USASF agreed to waive service on July 16, 2020.

7. On July 10, 2020, Fusion Elite refiled its complaint in this Court, joined by Spirit
Factor LLC D/B/A Fuel Athletics (“Spirit Factor’).

8. The Varsity Defendants agreed to waive service of Fusion Elite’s complaint in
this Court on July 16, 2020. USASF agreed to waive service on July 16, 2020.

9. Both complaints filed in this Court are word-for-word identical to each other and
to the complaint filed by Fusion Elite in the Northern District of California, except for the
paragraphs where the Plaintiffs are identified (see Fusion Elite Compl. §§] 24-25; Stars and
Stripes Compl. § 24) and the addition of a list of twelve competitions that the Varsity Defendants

2
Case 2:20-cv-03390-CFK Document 7-5 Filed 07/31/20 Page 3 of 3

“organize, promote, produce, and/or manage in this District” (Fusion Elite Compl. 4 20; Stars
and Stripes Comp. § 20).

10. I declare under penalty of perjury that the foregoing is true and correct. Executed

ah Yarra lu a

Steven J. Kaiser ///

on July 31, 2020.
